3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/976,695, filed on 06/11/2018. Furthermore, the certified English translation of the foreign application has been received on 06/11/2021.

 Terminal Disclaimer
The terminal disclaimer filed on 06/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,462,770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/08/2021, with respect to the non-statutory obviousness-type double patenting rejections of claims 1-19 have been fully considered and are persuasive in view of the terminal disclaimer filed on 06/10/2021.  The non-statutory obviousness-type double patenting rejections of claims 1-19 have been withdrawn. 
Applicant’s arguments, see Remarks, filed on 06/08/2021, with respect to the 35 U.S.C. 103 rejections of claims 1-19 have been fully considered and are persuasive in view of the amendment filed on 06/08/2021.  The 35 U.S.C. 103 rejections of claims 1-19 have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0242923 A1 discloses receiving indication of a subset of PUCCH resources configured through SPS activation (See Fig. 10).
US 2018/0054280 A1 discloses the UE determines a number of feedback bits (See Fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        September 11, 2021